Case 5:16-cr-20377-JEL-APP ECF No. 164, PageID.995 Filed 06/28/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

  United States of America,

              Plaintiff,
                                                Criminal No. 16 cr 20377
  v.
                                                Honorable Judith E. Levy
  D-1 GREG LESTER

            Defendant.
  _____________________________________________________________

          DEFENDANT LESTER’S SUPPLEMENTAL BRIEF
       TO MOTION FOR COMPASSIONATE RELEASE (Doc. 161)


              18 U.S.C. § 3582(c)(1)(A)(i) provides procedures for

        “compassionate releases.” This provision allows a court to reduce a

        prison term “if it finds that . . . extraordinary and compelling reasons

        warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). But that

        action must await a “motion of the Director of the Bureau of Prisons,”

        or a “motion of the defendant after the defendant has fully exhausted

        all administrative rights to appeal a failure of the Bureau of Prisons to

        bring a motion on the defendant’s behalf or the lapse of 30 days from

        the receipt of such a request by the warden of the defendant’s facility,

        whichever is earlier.” Ibid.

              In this matter, on May 26, 2020, Mr. Lester sought a

                                         1
Case 5:16-cr-20377-JEL-APP ECF No. 164, PageID.996 Filed 06/28/20 Page 2 of 3




        compassionate release from the warden of his facility in Morgantown,

        F. J. Bowers. On June 15, 2020, the Warden denied his request. (See

        Exhibit A, attached hereto).

              As a consequence, Mr. Lester has exhausted his administrative

        remedies giving this court full jurisdiction to consider this matter.



              WHEREFORE for the foregoing reasons, Mr. Lester

        respectfully requests that this Court Order a compassionate release or

        alternatively enter an order to allow him to serve the reminder of her

        sentence at home.


                                         Respectfully submitted,
  Dated: June 28, 2020
                                         By: /s/MARK H. MAGIDSON
                                             MARK H. MAGIDSON
                                            Attorney for Defendant Lester
                                            615 Griswold, Suite 810
                                            Detroit, MI 48226
                                            (313) 963-4311
                                            (313) 909-3392-cell
                                             MMAG100@AOL.COM




                                         2
Case 5:16-cr-20377-JEL-APP ECF No. 164, PageID.997 Filed 06/28/20 Page 3 of 3




                        CERTIFICATE OF SERVICE

        I, Mark H. Magidson, certify that on June 28, 2020, I electronically

  filed the above document, which resulted in the document being served

  electronically on all counsel of record.

                                                   /s/MARK H. MAGIDSON
                                                MARK H. MAGIDSON
                                                Attorney for Defendant Lester
                                                615 Griswold, Suite 810
                                                 Detroit, MI 48226
                                                 (313) 963-4311
                                                 MMAG100@AOL.COM




                                         3
